Citation Nr: 1126233	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spondylosis, evaluated as 10 percent disabling from January 30, 2006, until February 27, 2008, as 40 percent disabling from June 1, 2008, until July 31, 2011, and as 20 percent disabling therefrom.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis.

	
REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was later transferred to the RO in Roanoke, Virginia.

It is noted that a total temporary rating is in effect for the period from February 27, 2008, until June 1, 2008.  This period is outside the scope of consideration with respect to schedular review, as no higher evaluation is possible.  

In December 2009, the Board remanded the appeal for further development.

In a March 2011 rating decision, the RO granted service connection for radiculopathy of the right lower extremity associated with lumbar spondylosis and assigned a 20 percent rating effective January 30, 2006.  As this issue is part and parcel of the initial rating claim on appeal, the Board has taken jurisdiction over it, as reflected on the title page of this decision.

In a May 2011 rating decision, after taking all appropriate preliminary measures, the RO reduced the rating for lumbar spondylosis to 20 percent effective July 31, 2011.  As the Veteran has not expressed disagreement with the reduction in evaluation of his disability, the Board has characterized the issues as staged ratings, as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the December 2009 remand, the Board, in part, requested that the RO obtain private medical records identified by the Veteran.  Accordingly, in a January 2010 letter, the RO asked the Veteran to complete and return authorization forms for each health care provider who has treated him for his lumbar spondylosis.  

In February 2011, the Veteran submitted three authorization forms along with the corresponding medical records.  While he submitted all of the records identified in two of the authorization forms, he did not submit all of the records identified in the third form, for Fredericksburg Orthopaedic Associates.  In this regard, he indicated receiving treatment from this practice from July 2007 to February 2008 but only submitted records dated from February to March 2008.  Thus, the RO should attempt to obtain the outstanding records, after obtaining the necessary authorization.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to complete a new authorization form for Fredericksburg Orthopaedic Associates to allow VA to obtain any outstanding records from this practice.  The Veteran is advised that VA authorization forms expire after 180 days and thus completion a new form is required.

2.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

